Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 1 of 15 PageID #: 1

                                                                                                  Attachment A



                     IN THE UNITED STATES DISTRICT COURT                                         F ~ LED
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                                 JAN 272020
                                                                                      U.S. DISTRICT COURT
1 (?~?i’P~1~(~      -~,.3~ñP
                           —                                                            ELKINS WV 26241

 Yourfull name                                                    FEDERAL CIVIL RIGHTS
                                                                      COMPLAINT
                                                                    (BIVENS ACTION)

v.                                                         Civi1ActionNo.:~          5~1Ocv15
                                                           (To be assigned by the Cl~rk of Court)
 Lt     ~ /ôf~. L~
O~L,       ~k~ryi &k~k~z                                                            Y’flazzor~e
      ~cjct~          U~tcJe~    ~c. ~eye5
                  ~1 bf~ (       &p~c~q c’~t (
Enter above the full name of defendbnt(s)   it,i
                                                          d~ii c~1 ~
                                                   this action



I.       JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.

II.      PARTIES

In Item A below, place yourfull name, inmate number, place ofdetention, and complete mailing
address in the space provided.

         A.       Name of Plaintiff: L~JE~1(( (~Or~c~                  Inmate No.:      (~   ~   ~     OnT
                  Address: I Iôc~ n~e. fri ~1p. 1~na~                                   ~ L ~(~5
In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.



United States District Court                         7                   Northern District of West Virginia-20]3
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 2 of 15 PageID #: 2

                                                                                        Attachment A


          B.       Name ofDefendant: L-[ ~A-4~iie
                   Position: L i ~ a~’iA
                   Place of Employment: ~jtLZ~. I-~c’r~ L)~ ~
                   Address:    I/~~t’O ~k~’
                                          ~ Øi~ ~ruceJ-~,n                        rl~(k~,~I~i

                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  ~Yes           D No

                   If your answer is “YES,” briefly explain:   L7~ Li k~01~               ~rOIcj
                  ~t1-~ik C... ~ +0 ~+~% 4-~-                     ~                         ~       (I



                  Lt1 L~45(~. ~tso gk~~-’~1~y cgs≤c~ti(+c~A                          ~
                  ~ c~.          ~n      c~vic~ hL’) (:~t7~L.s,


         B.l      Name of Defendant: ~4c.         Fah~c’.y’
                  Position:    C~o
                                ~     LOt~~ZL ( ~ 44 ~
                  Place of Employment: i-~e~.(4cfl’) ~) ~
                  Address: (~(U ‘~ kV               ~c. {2cuce4on                 ~i ~
                   2•~c2c
                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  ~Yes           D No

                  If your answer is “YES,” briefly explain:     O~c.. ~ab~1I/            ~y~(        J~
                                                               L c     ~                      r~ /



         B.2      Name of Defendant: ~)kc.~ L~’~ S
                  Position: ~ ~
                  Place of Employment: ~ y~
                  Ad~ess: j1~f~ ~f(c/ \J~~i fr. V~cuc~4dn ~LR1 WV
                  .~    i2~
                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  AYes           D No



United States District Court                  8                  Northern District of West Virginia-2013
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 3 of 15 PageID #: 3

                                                                                                      Attachment A


                   If your answer is “YES,” briefly explain: ~ A                     ~                          ~
                        ~                                          ~j                                     ~

                                      6 ~                  I~V~
                               v~i~                        Oc~v~   ~




          B.3     Name of Defendant:
                  Position: ~
                  Place of
                  Address:


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  $~Yes          D No


                  If your answer is “YES,” briefly explain:             ~)4cz. )64(~k~1l ~ ~ (Li
                  Gti~,~ Ii’e.                                     k~        ~                   ~.   v~y c~f”




         B.4      Name of Defendant:            S
                  Position:      c~Jt L)rtCd~~~               / P~P~ ~~c~rL
                  Place of Employment: ‘~t~i~j4pn               ~ cc
                  Address: ~/O 5k~ \J~ 1~c~                        1~ruc~f~n I1~, WV
                  ~                            I


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?     Yes         D No
                                                                        ‘~




                  If your answer is “YES,” briefly explain:             AL\,J..    1~’~(’,   fr~v~c    t,~, ~
                 fti~t~ ~cccd~ ~kM -~-{~~ c~i(~- ki~pp~i~&4 i~                                        ~

                 €[~‘~,A +~b t~fr~ kt~4 ~44\.~-{ ] flp4leA (~i&~i~~ ( c4~i-(~,,-~ h~’
                  (~)i~         j~    (~J~ ≤~cMU~           ~c~t~tA      OLVIL      ke.      c    L~15cd 4a -~ck
                 41~e. i~             6cs~cu S~k/’4   -~     r~l~C~ t~’1t~,
                                         I




United States District Court                          9                      Northern District of West Virginia-2013
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 4 of 15 PageID #: 4

                                                                                       Attachment A


          B.5      Name of Defendant:   ~‘      1’   4
                   Position:       A
                               r~i ~‘
                   Place of Employment:          N/A
                   Address:    N (I~
                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes          D No


                  If your answer is “YES,” briefly explain:      tO / t~c


III.     PLACE OF PRESENT CONFINEMENT

Name of Prison! Institution:       A       ~‘            ~~
         A.       Is this where the events concerning your complaint took place?
                          DYes        ~No

                  If you answered “NO “where did the events occur?
                   ~gj~(4ajt~ ~

         B.       Is there a prisoner grievance procedure in the institution
                  where the events occurred?       ~ Yes        D No


         C.       Did you file a grievance concerning the facts relating to this complaint in the
                  prisoner grievance procedure?
                        ‘~Yes          D No


         D.       If your answer is “NO,” explain why not: ___________________________




        E.       If your answer is “YES,” identify the administrative grievance procedure
                 number(s) in which the claims raised in this complaint were addressed

United States District Court                    10                Northern District of West Virginia-2013
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 5 of 15 PageID #: 5

                                                                                                  Attachment A

                   and state the result at level one, level two, and level three. ATTACH
                   GRIEVANCES AND RESPONSES:

                   LEVEL 1
                   LEVEL 2
                   LEVEL 3         ______________________________________




IV.      PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

         A.       Have you filed other lawsuits in state or federal court dealing with the same
                  facts involved in this action?           D Yes       ~fZ~ No

         B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                  is more than one lawsuit, describe additional lawsuits using the same format
                  on a separate piece of paper which you should attach and label: “IV
                  PREVIOUS LAWSUITS”

                   1.      Parties to this previous lawsuit:

                           Plaintiff(s):       N1/~
                           Defendant(s):        ~j / ,Q~
                  2.       Court: ____________________________
                               (Iffederal coui, name the district; ~fstate couri~, name the county)

                  3.       Case Number:            ~ftj / $
                  4.       Basic Claim Made/Issues Raised:               J\J   / ,4

                  5.       Name of Juç~ge(s) to whom case was assigned:


                  6.       Disposition:                    /A
                           (For example, was the case dismissed? Appealed? Pending?)

                  7.       Approximate date of filing lawsuit:                 ~J / 4
United States District Court                           1]                      Northern District of West Virginia-20]3
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 6 of 15 PageID #: 6

                                                                                        Attachment A



                   8.          Approximate date of disposition. Attach Copies:      f\f / 74
          C.       Did you seek informal or formal relief from the appropriate administrative
                   official~ regarding the acts complained of in Part B?
                          ~Yes          D No


          D.       If your answer is “YES,” briefly describe how relief was sought and the
                   result. If your answer is “NO,” explain why administrative relief was not
                   sought




         E.       Did you exhaust available administrative remedies?
                       ~ Yes         D No


         F.       If your answer is “YES,”, briefly explain the steps taken and attach proof of
                  exhaustion. If your answer is “NO,” briefly explain why administrative
                  remedies were not exhausted.
                  ~ ..ç~i      c~-~ ~(‘i. ~-i~ ~
                    (~c ~ ~4i~,et ~ c~’4~v6n(e ~ ~ii4~,
                  ~ C~lt~’%4- 4~i~                      ~‘
                                                                               ~       .~   ~c~4   c~g,~ii~

         G.       If you are requesting to proceed in this action informa pauperis under 28
                  U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                  United States while you were incarcerated or detained in any facility that
                  was dismissed as frivolous, malicious, or for failure to state a claim upon
                  which relief may be granted. Describe each civil action or appeal. If there
                  is more than one civil action or appeal, describe the additional civil actions
                  or appeals using the same format on a separate sheet of paper which you
                  should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
                  APPEALS”

                  1.       Parties to previous lawsuit:      f\i /

United States District Court                       12                Northern District of West Virginia-2013
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 7 of 15 PageID #: 7

                                                                                                          Attachment A

                                   Plaintiff(s):N~ IA
                                   Defendant(s): I\i I A


                      2.           Name and location of court and case number:
                                           N/A

                      3.           Grounds for dismissal: D frivolous D malicious
                                   D failure to state a claim upon which relief may be granted


                      4.           Approximate date of filing lawsuit:                 ft~ i~A
                      5.           Approximate date of disposition:                ~\J /

V.       STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complainL
Include also the names of other persons involved~, dates, and places. Do not give any
legal arguments or cite any cases or statutes. Ifyou intend to allege a number ofrelated
claims, you must number and set forth each claim in a separate paragraph.
UNRELA TED CLAIMS MUSTBE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN (10)
NEA TL YPRINTED PA GESMA YBEA TTA CHED TO THIS COMPLAINT (LR PL
3.4.4)

CLAIM 1:         ~,        ~       ~        ,~    ()~ ~ E~’ ~i’( ~ u\ ‘~                                            1   ~‘




        ~
                 (~
                               ~

                       t-()~.’~)(~+
                                       i
                                                   ~   ~
                                                             iI
                                           ~k;i ~Av1r. Jy’ 4~ig (~, ô~ ~
                                                                    1J   r~(~J’
                                                                                   ~

                                                                                        ~     I,j~
                                                                                                          ~Lc~
                                                                                                     ~ ~4 ~
              k~                       •~        ~s ~1i             ~       ~(I ~                 ,~      ~ ctko.’J
             4        I_i 1,) I~       k-L~ ~      ~   ~.   1’. ~    ft1J   C~.4       Yia              t~LQL~S L



         Supporting Facts:                  j~I4~ ~o~~1- ~                                   e.   €~x~c~I- ~

United States District Court                                  13                       Northern District of West Virginia-2013
              Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 8 of 15 PageID #: 8
                                            CLA~ ~                   CUn+~~             a
k~c     ~c~c~;c~r ?~r\          4’L         S~4U~ ~-LC~~ecs i~e~e~             c    r(c~r~y     ~L~, Li1~44~~ t~
~ k~ ~eJ~c~v~c ~                             L)e4i\’~y           ~            i~\C~J~44         ~ ~1yi (~i’1~
1r~~              ~        +ki~e
                 -k~~ie~ c~t dc~y~ u~’~ e~~y ~ c~si-c~11ciiLc~
         ≤~           U L~T. \~&1-s-k~e L~ ~ ~lcJ, t~ô~ c~ex~k~ Pi~L~
   ~ç~c ~T. ~~4ni~ ~c~k ~ ~ 4k~ ~t
  iJii~\~~ s-k~k c.~p~k 4-k~ ~ci P)~~ ~k~c.( 4~e1( 4~ k~≤ k’iet~.
      4~c~ 4-c~A      ~ up L~ ~k&1~c~e ~ ~
                                   -~




            ~ i~c~J k~                      ~   ~                ~




       L?~5                                     ~j                     n~&J,eJ keJ~,        L~T ~i~tLL~
-~:f~ ~                            ~  ~               ~K                            ~ ~
              ~       ~‘    I
                      t~ ~ ~ ~IA~t~
                                                       I     ~
                                                                      —
                                                                      ~        if’~
                                                                                   ~,       ~   U~   ~
                                                                                                         I
                                                                                                                ruI1~d
            ~ ~1~F                     ~        A~


  C     II~                     ~ ~C.                            ~                  ~ ii~ ~
         b~ec~        )_t~ ~ f~I( ~ k(~rL ~o                                       C’vii~ 5~t(~L J~ c~nce~              ~

       4~≤ ~ \,j~’~                         (~If~c~ ~ ~ ~1( k~ ~                                     ~              ~1\     c
                                 ~                                            ~            i~ u~&~s~e
            ~                                         ~i~L       ~                  ~i~3  ~ ~)k~ P(~
        ~                               ~        L~                                      ~
      j~j     ~                 h~$         4~S  ~     O(\~                            ~ ~ k~ I~v~J
                   ~        \~oi~ ~$             ~ t~O ~d                                             ~ ccf(~~(
4ti    ?(~~c~( ~             ‘~ ~(J ~ 4’Le~yt1( ~ ~ +~
              Dec             ~O l’7 ~-T~ ~LG~o~  ~ f~c1e(c~(                                    Jccciieii4~s 4o
pfv~cc            ?~-‘~ ~A            •~;-      ~


LYt
       I
                    L~T c~~k L~                 4~ (~ P1~ ~4~c C
                                                                 A
                                                                              ~         I        4
                                                                                                     ~
                                                                                                     V
                                                                                                             ~‘\~rt( yo ~
                                                                                                               ~   1!
5i~ic~d           ~ec~S cd( ~n
                  ~

                                                *~               ~ ±ola ~
                       40                       ~                   ~ 4~t~e~i ~ ~ ~
                                                                     t~v~cL
4~,    ~f~ocf1        4kesi ~                         LTL    u~k4-~~ c~d kk C~O~ J~ ~
        Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 9 of 15 PageID #: 9
                            (:L~r1i 1~
                             -..-~,—-




    J]~LI~e         ~              ~jL1~fj   ~tk~;    ~ ~cec~~ 41D t~i~
  kLe~’\ \~I~ c& ~ ~Jc              ~e                ~ c~ ~-~kei~ L’C L)k ~-k c~
                    -~C.(~ ~ 4~r          cêccJr~4s~. ~—T~ ~ ~i~1~J
      r~r1~ ~fl                                         e~ 1ct,~’~4 ~ cL
  b7~f4~, tk~SLS c~c~ L~fx~~4 k~ kcc~ cIO~’\~ 4L~ ~(QL~\’\4~~r ~ /~~~A1t
    4~ç. )(~s ~ c~iiicL~~VCi ~-o icLLJ~iCJ~yeS ~4k~v(~ k€.~

~ ~~ecfly ~
  ~     ~        ~ 4c (c~ Y n~L~( ~2~( e              ~           ~
  ~ o~rh~~
     ~ 1~1~L D~a≤~1~c~hiL (,%~C~ cIe~eci -C~~                                  ~


  ~ ~ ~)~‘4y &~tcec~ ~ iJ~ c~vtci ~c~y~1i~ Ioj~c.(
        C~c~o~xk ~~A-~$-k~ s~c~i~y csjU-~ ti~~                      ~≤~5
                       ~ ~4~4LIc ) Ct1i~d f~,~ç~uCJ~ ~ J~
 ~                          9t~( ~ ~cd~ +~ BOP pcI~v ~i~y 1~J
 ~~                         I ~T. ~              ‘4 ~                          LT,
t~k&~5~i~ ~u~_
                                                                                   ~.



                                   cr nô~-~Le~i 4k~ ?~ ~4 ~IC~\Ah P1i~,
k~ I
          ~o     P (~4~4 ~ ~ It~( ~           ~
                                               /
                                                  ~ IL U
                                                  F                   ~c
(L~Ld~I ~ ~-i~                      &c~~(4                          ~~54      T~ib
  ~ 14~ ~                         ~ ~ c~1~ ~i~( c~~ic ~ ~ie
C~j4d    PM~ ~ô1~ k;’~i ~ik~4 ~J 1~i~j. ~ P1c~a~t~ ~-~1/
ptJ~~4 ~ c~y ~ Oi~Le.                             ~
~    ~      ~          ~tt h~         ~(~1 t~k4 ~         ~
~    (~ ~J1 ~( Y~         r~ ~          9~     ~y ,y~r~d~y?~

P(~-c~cc ~ ~          ~          4~ (~ ~4~( ~~€I
~ 3             5~k) e~3’5 ~ ~r Cc ( c~i~v~        ~cir~ ~ C-~b~
~  ~p~d< ~4’J~ k~ ~4 4~~k ~ E~y5 £~ p1 M~L ~O 5~.            ilJ
~ .4otJ ~ D,c~ C~p~yi4~I~
c~                       ~I”j u~4              j~i~51 ~ 4w~
        Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 10 of 15 PageID #: 10
                        £ A ~ ~ ~L         (~c~


 [~ Ke~~             ~ ~ ~ ~ PRE~ ~                                      ~     i~ ~           -


                     q[~c~4~c)    ~c~ih~4 ~          ~ ~ c~c)(I~C~j      ~    L~7~ ~ôi~
~      \J~54ca~ p~k4~              ~LScJ~~~        P(~+~      ~
C~O~5~    ~          ~ ~N’c~~J                f~de~i1 ~oCo~igi~43        ~( ‘~d PI~
4~c ~cw(1exL ~fri~                                    c~1~ CLO~3       ~ ~                *




                          q~i~    ~                    ~
                          ~       durecs   6t~Ln   t~ ~           ç~c~n~J   ~4
_~5ç~U           c                     ~                             ~r~y~J      ~4   c~c~c
         ~ ~(e                   ~‘Mfd~9 ~               c~~A~r        ~               h4~
~_j~   ui~~k(~ k~4 k~                 i~4~ ~ ~                -~J p(~4~            ~ ~


Ce~tt~)~~ on         ~k4 d~t~             ~                   ~ ~n$~i
    Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 11 of 15 PageID #: 11




                                                                               A   3
_~A~Lk~~                                                             __                __




                                  d~&Z~                                  4~t~L~
-‘~1If~    c-,~Ui~                 ~
__ji~J ~    ~L                     ~k )1Af~±~ i~L~
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 12 of 15 PageID #: 12

                                                                       Attachment A




  CLAIM 2:           ~/A


           Supporting Facts:    f~J 74


 CLAIM 3:            f\j   /4


          Supporting Facts:     N/4

 CLAIM4:




          Supporting Facts:     K’) / ,4


 United States District Court              14       Northern District of West Virginia-2013
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 13 of 15 PageID #: 13

                                                                                               Attachment A




  CLA1M5:            k~iA


           Supporting Facts:          J’J j’ 4



 VI.      INJURY

       Describe BRIEFLY and SPECIFICALLY how you have been injured and the
 exact nature of your da ages.
  ?cc~\4I~                            ~4~c(      4a k~ ~7~t           cjS
        ~4~i       )~ t~k~ ~j~seI        p~ ~                                                           ~1~1
 ‘~ttc~       ~p4t~cL              5~i~T€ ~                         i~/ct~≤Sk~,i ≤ ~oY           (4~i\~j
  ~                      ~               ~L~i-.i~\’~,        ~-I41~s ~ ~ycy


 VII.     RELIEF

          State BRIEFLY and EXACTLY what you want the Court to do for you. Make
          no legal~arguments. Cite no cases or statutes.
 ~ ~                  CQ V~ ~o                    q                uL~k ~ki ~ ~ ~
 ~‘~ct~~cfc/ fl~i4d~ ~ L€14}L’) +(‘              ‘~1 ~1t~ ~                ~i~cL
 ~         l’tc1                ~ JOO1Cc~        1~  ~                 ~J~j ~
  ~,ejtu4(q        ,~j   3cw( ~ r1t~
          (                       J




 United States District Court                           15                  Northern District of West Virginia—2013
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 14 of 15 PageID #: 14

                                                                                     Attachment A

                         DECLARATION UNDER PENALTY OF PERJURY

        The undersigned declares under penalty ofperjury that he/she is the plaintiff in the
 above action, that he/she has read the above complaint and that the information contained
 in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.


 Executed at            u~P ~TL) ~ ~              01~1        .ZO            ~O
                                (Location)               (Date)



                                                  Your Signature




 United States District Court                16                   Northern District of West Virginia-2013
Case 5:20-cv-00015-JPB-JPM Document 1 Filed 01/27/20 Page 15 of 15 PageID #: 15



                                                                                                 Attachment E
                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  Lc~~e(1          ~

  Yourfull name



 V.                                                                     Civil Action No.:     ~5 ~Oc~1 ~5
 ~ L)~45~~ 1rk~ L~ ~
 0cc. ~L~yl O~c
 A~OC~c1-~k           i~~ic~V1      ?1~
 Enter above the full name of defendant(s) in this action

                                              Certificate of Service

          I,        c~v e~ (1 (~€~ i’~ e            (your name here), appearingpro Se, hereby certify

 that I have served the foregoing                         4~J Ct1~ ~S                                     (title of

 document being sent) upon the defendant(s) by depositing true copies of the same in the

 United States mail, postage prepaid, upon the following counsel of record for the

 defendant(s) on                ) ~-ZO --20         (insert date here):


          (List name and address of counsel for defendant(s))



                                                                        (sign your name)


 United States District Court                        25                       Northern District of West Virginia-2013
